Case 1:21-mc-00040-RSK ECF No.1, PagelD.1 Filed 05/25/21 Page TAILED -GR

May 25, 2021 2:55 PM

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District U S pistaicr ea:

WESTERN DISTRICT OF MICHIGAN

UNITED STATES DISTRICT COURT 05 scannev sy: 18 $/ 25/2)

 

 

for the
Eastern District of Washington 1:21-mc-40
Ray Kent
RED LION HOTELS FRANCHISING, INC., ) U.S. Magistrate Judge
Plaintiff )
Vv. ) Civil Action No. 2:20-CV-0183-TOR
JULIE DUMON, a married individual, )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 04/06/2021 :

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

CLERK OF COURT

Date: 05/19/2021 Kyu a

Signature of Clerk or Deputy Clerk
